Citation Nr: 1501072	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Maynard, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for post-traumatic stress disorder (PTSD) and assigned a 10 percent disability rating.  The Veteran appealed the initial rating assigned, and in a March 2010 rating decision, the RO assigned a disability rating of 30 percent from the date of claim.  In December 2009, the Veteran filed a claim for total disability based on individual unemployability (TDIU), and a July 2010 rating decision denied entitlement to TDIU.  The Veteran appealed.  The Veteran's TDIU appeal and his appeal for an initial increased rating for PTSD were merged, and both issues are now before the Board. 

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the clinical signs and symptoms associated with the Veteran's PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity; however, the Veteran's PTSD has not been productive of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood; and it is does not cause total occupational and social impairment.

2.  The Veteran's service-connected PTSD, shell fragment wound to the right buttock with retained foreign body, scar on right gluteal fold, diabetes mellitus with peripheral neuropathy of the right lower extremity, and bilateral pes planus, combine to a 70 percent rating as of July 20, 2009.  

3. The Veteran has a four year college education and work experience as an excavator and a real estate agent; he reportedly last worked in December 2008. 

4. The Veteran's service-connected disabilities are not shown to preclude him from securing or following a substantially gainful occupation, considering his educational and occupational background and the impairment from his service-connected disabilities, to specifically include his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July 2009 (PTSD) and May 2010 (TDIU).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the Veteran was granted service connection for PTSD in a November 2009 rating decision.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As a result, the Board finds the VCAA duty to notify has been met.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  The VA obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The VA also afforded the Veteran VA examinations in August 2009 and June 2010.  The examinations were comprehensive in scope, included a discussion and analysis of the Veteran's medical history and clinical findings, and are adequate to render a fair and impartial determination on the merits of the issues on appeal.  Also, based on a review of the claims file, the Board finds that the record before it does not indicate that there is any additional evidence relevant to the issues to be decided herein, which is not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a result, the Board finds VA's duty to assist has been met.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

The Board notes that the Veteran's representative filed an appellate brief in October 2014 seeking a new examination because in a June 2010 VA examination, the examiner made the allegedly erroneous statement that there is no relationship between PTSD and memory problems.  Both the Court and the Federal Circuit have held that absent evidence or argument questioning a VA examiner's competence, the Board is entitled to presume VA examiners are competent and qualified to render medical opinions.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Here, the Veteran's representative is not questioning the competency or qualifications of the examiner, but is instead asserting that the examiner relied on an inaccurate factual premise, specifically the lack of a connection between PTSD and memory loss.  Although a medical opinion based on an inaccurate factual premise may be inadequate, in this case the Veteran's argument is unavailing for three reasons.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding "[a]n opinion based upon an inaccurate factual premise has no probative value.").  First, the VA examiner's conclusion that there is no connection between PTSD and memory loss is not a factual premise, rather it is a medical opinion rendered by a medical professional.  See Jordan v. Shinseki, No. No. 08-3552, 2010 WL 4810724, at *4 (Nov. 23, 2010).  Second, even assuming the examiner's opinion as to the connection between PTSD and memory loss is unsupported or inaccurate, the opinion does not affect the examiner's general competence and qualifications to draw medical conclusions, instead it simply affects the probative value the Board will assign to the particular opinion about the connection between PTSD and memory loss.  Third, even assuming the Veteran has memory loss caused by PTSD, such a finding would not affect the disability rating in this case, as the rating assigned to the Veteran encompasses memory loss.  As such, a remand to obtain another VA examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II.  Initial Increased Rating - PTSD

In Fenderson v. West, the Court emphasized the distinction between a new claim for an increased rating of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability rating where the disability in question has just been recognized as service-connected.  12 Vet. App 119 (1999).  In initial increased ratings cases, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous."  Id. at 126.  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time based on the facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than any isolated medical finding or an examiner's individual assessment of level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Veteran's service-connected PTSD is currently assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders is used for rating psychiatric disabilities other than eating disorders.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from 0 to 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

Turning to the evidence of record, the Veteran first had a VA psychological examination in August 2009.  At the examination, the Veteran reported first seeking mental health treatment a week before the examination, after filing a claim for service connection for PTSD in July 2009.  The Veteran also reported facing hostile fire on numerous occasions during his service in Vietnam, and seeing many fellow soldiers wounded and killed.  The Veteran denied any history of alcohol, drug, or legal problems.

The Veteran reported marrying his wife in 1969.  They are still married today, and have two adult children.  The Veteran reported having few friends, but denied any marked social withdrawal.  He also reported increased stress due to the failing health of his parents.

The examiner noted that the Veteran presented as clean and well-groomed, and was alert, attentive, and oriented.  The Veteran's speech was clear, goal directed, spontaneous, and of normal pace and volume, his insight and judgment were fair, and his thought content was rational, though his affect was restricted and reflected sadness.  The Veteran denied any history of flashbacks, hallucinations, delusions, panic attacks, mania, obsessive compulsive symptoms, or suicidal ideation, intent or plan.  The Veteran related that he could not discuss Vietnam without becoming tearful, and that this had hindered his willingness to share his Vietnam experiences with others.  He also reported trouble sleeping, experiencing intrusive thoughts of Vietnam on most days, which bring on sadness and tension, and nightmares once or twice a month, which sometimes cause him to lash out in his sleep.  

The Veteran reported being able to manage all hygiene demands independently, drive, shop, make meals on his own, and perform household cleaning tasks.  The Veteran was assigned a GAF score of 60.

In the end, the examiner concluded that the Veteran was capable of managing his own funds, and that his mental health issues would not prevent him from working on a consistent full-time basis, as he could manage routine workplace stressors, and interact appropriately with supervisors, coworkers, and the public.   

On the same day as his August 2009 VA examination, the Veteran submitted a statement to VA describing his PTSD symptoms.  The symptomatology reported by the Veteran was inconsistent with that reported at the examination, and far worse.  Amongst other symptoms, the Veteran reported frequent irritability and angry outbursts, severe concentration and memory problems, panic attacks, frequent auditory and visual hallucinations, including hearing cars drive up to his house that were not there, and seeing shadows and figures out of the corner of his eye two to three times per day.  He reported memory problems, often getting lost while driving, and hypervigilance, including often waking up and going outside to patrol his property.  He also reported that he feels like crying many times per week, actually has crying spells once a day, does not socialize with anyone, does not have any hobbies, and spends his free time at home alone.  

Only a week before his August 2009 VA examination, the Veteran had an evaluation with a licensed psychological associate, Mr. G., at a private clinic.  The associate diagnosed him with severe PTSD.  The associate found that the Veteran was cooperative, normally dressed, and had no current suicidal or homicidal ideation, though he did have depressed mood, restricted affect, and limited insight.  The Veteran reported that he had intrusive thoughts, nightmares, including night sweats, trouble sleeping, and concentration and memory issues.  The Veteran also reported being hypervigilant, avoiding crowds, and always positioning himself with his back to a wall in public places.  In addition, the Veteran reported that he feels detached from others, does not socialize, and has a hard time trusting people. 

The associate found that the Veteran's PTSD symptoms caused significant disturbances in all areas of his life.  The associate also found that the Veteran's memory and concentration issues, and hypervigilance and isolating behaviors, including avoiding any media about the military or war, compromised his ability to initiate or sustain work or social relationships.  The associate concluded that due to the severity and chronicity of the Veteran's PTSD symptoms, his prognosis was poor, and he was totally and permanently disabled.  The associate assigned the Veteran a GAF score of 37.

In June 2010, the Veteran had another VA examination.  At the examination, the Veteran reported that his wife had a stroke and a heart attack in March 2010, and that she now lives in a nursing home, where the Veteran visits her daily.  The Veteran also reported that since his wife's medical problems his nightmares and intrusive thoughts of Vietnam have increased in frequency and severity.   

The Veteran and the examiner reviewed the August 2009 examination report together, and the Veteran stated that all the material in the report was accurate.  The Veteran reported that after the August 2009 examination, he saw a therapist once a month until March 2010.  He has not sought mental health treatment since that time, and has never taken any psychiatric medications.  The Veteran reported no new medical problems since the August 2009 examination, though he did report increased depression, anxiety, social withdrawal, and trouble sleeping.  

The examiner found that the Veteran had clearly become more depressed and anxious since the August 2009 examination, in part due to his wife's health problems.  The examiner also found that the Veteran had a constricted affect, and somewhat weak insight.  The examiner, however, found that the Veteran was well groomed, alert, attentive, and oriented, and had adequate judgment.  He also found that although the Veteran reported memory and concentration problems, the Veteran seemed to have adequate memory functioning.  The Veteran denied suicidal ideation, intent, or plan, exaggerated startle response, or hypervigilance.      

In the end, the examiner concluded that the Veteran was capable of performing work of at least mild complexity, though his anxiety and depression would interfere with work place efficiency to a significant degree.  The examiner also noted that the Veteran had been unemployed since December 2008, and that the Veteran said he left his employment as a real estate salesman after the economy went into recession.  The Veteran stated that there are currently very few options for work where he lives, but also indicated that his mental health problems would make it difficult to work.  The Veteran was assigned a GAF score of 50.  

After a review of the evidence of record, the Board notes that the Veteran's condition somewhat worsened from August 2009 to June 2010, but there is no indication that the Veteran's symptoms have changed since June 2010.  In the June 2010 VA examination, the Veteran reported subjective worsening of his symptoms, including depression, anxiety, nightmares, and intrusive thoughts.  In addition, although both the August 2009 and June 2010 examination reports concluded that the Veteran was capable of performing work of at least mild complexity, the August 2009 examination report found that the Veteran's PTSD would not prevent him from working on a consistent full-time basis, as he could manage routine workplace stressors, and interact appropriately with supervisors, coworkers, and the public, while the June 2010 report found the Veteran's anxiety and depression would interfere with work place efficiency to a significant degree.  

Despite the worsening in symptoms explained above, the level of functional impairment most nearly approximates a 50 percent rating throughout the appeals period.  Even at their most severe, the Board finds that the Veteran's PTSD symptoms have been no worse than the criteria contemplated by a 50 percent rating under DC 9411: occupational and social impairment with reduced reliability and productivity due to the Veteran's PTSD symptoms.  38 C.F.R. § 4.130, DC 9411.

The Board notes that at no time during the appeals period was the Veteran found to have speech, judgment, or hygiene problems.  Further, although the Veteran reported memory and concentration issues, there is no evidence that the Veteran suffered from any clinical memory or concentration problems.  The Veteran also had no issues with suicidal ideation, intent, or plan, homicidal thoughts, violence or legal problems.  In addition, although the Veteran reported he had no hobbies, a VA psychiatrist found that he was able to manage his financial affairs, drive, and shop, make his own meals, and perform home cleaning tasks, and there was no lay or medical evidence that he was incapable of doing such activities.  Although the Veteran reported that he suffered from panic attacks when he was in crowds, there is no indication that he experienced panic attacks where he was in a nearly continuous state of panic affecting his ability to function independently, appropriately, and effectively.  Likewise, although the Veteran reported frequent irritability and anger problems, the record does not indicate that he had impaired impulse control or periods of unprovoked violence.

In terms of social functioning, although the Veteran reported being socially isolated, he has been married to his wife for more than forty years, never reported any problems in the marriage, and has visited her daily since she moved to a nursing home in March 2010.  As such, the Board finds that although the Veteran has difficulty in establishing and maintaining effective social relationships, he does not have a total inability to maintain effective relationships. 

The Veteran's GAF scores ranged from 37 to 60, which is indicative of moderate to major difficulty in social, occupational, or school functioning, and a broad range of symptomatology from occasional panic attacks on the low end, to impairment in reality testing or communication on the high end.  The Board notes that GAF scores are to be considered but are not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  Although, a GAF scores of 37 is indicative of major impairments in social, occupational, or school functioning, the Veteran's symptom profile never matched this score, as the Veteran never had impairment in reality testing or communication, and the evidence shows that the Veteran could always maintain effective relationships and perform at least mildly complex work.  Furthermore, the GAF score of 37 was assigned by a licensed psychological associate, whereas the other two GAF scores of 50 and 60 were from tests administered by a VA psychiatrist with specific medical training and expertise in mental health who reviewed the Veteran's entire claims file.  As a result, the Board finds the GAF scores from the August 2009 and June 2010 VA examinations to be more probative than the GAF score from the licensed psychological associate.

The Board notes that in an August 2009 statement sent to VA, the Veteran reported frequent auditory and visual hallucinations, including hearing cars drive up to his house that were not there, and seeing shadows and figures out of the corner of his eye two to three times per day.  A December 2009 medical note, reports the Veteran seeing shadows in his peripheral vision, however, there is no mention of auditory or full blown visual hallucinations.  The Veteran denied having auditory or visual hallucinations at both the August 2009 and June 2010 VA examinations.  The Veteran also did not mention having hallucinations during his evaluation with a licensed psychological associate, Mr. G., at a private clinic in August 2009.  Because the Veteran only reported hallucinations on one occasion, and denied having hallucinations at two subsequent VA examinations and a private medical evaluation, the Board finds that the most probative evidence of record shows that the Veteran does not suffer from persistent hallucinations.  Further, as stated above, the Board bases its decision on all the evidence of record that bears on occupational and social impairment rather than any isolated medical finding.  As such, a single mention of hallucinations, a symptom listed in the criteria for a 100 percent disability rating, when weighed against all the other evidence of record, is simply not enough to make the Veteran's symptoms profile more closely approximate a 100 percent disability rating, instead of a 50 percent rating.  
  
In sum, the Board finds that the Veteran symptoms have most nearly approximated a rating of 50 percent throughout the appeals period because his PTSD has been productive of occupational and social impairment with reduced reliability and productivity, due to such symptoms as: frequent nightmares and intrusive thoughts, nightly impaired sleeping, daily irritability, moderate depressed mood and anxiety, and avoidance of social and leisure activities.  The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the weight of the credible evidence demonstrates that the Veteran's PTSD symptoms have not warranted a higher rating at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Consideration - PTSD

The rating schedule represents, as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria.  The Veteran's recorded symptoms of PTSD are frequent nightmares and intrusive thoughts, nightly impaired sleeping, daily irritability, moderate depressed mood and anxiety, panic attacks, and avoidance of social and leisure activities, all of which are described in the rating criteria for PTSD in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  As a result, the Board finds that the rating criteria reasonably describe the Veteran's disability, and referral for consideration of an extraschedular rating is not warranted. 

IV.  Entitlement to TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2014).

Marginal employment shall not be considered substantially gainful employment. For the purpose of determining entitlement to TDIU, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

The central inquiry in determining entitlement to TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  See Van Hoose, 4 Vet. App. at 363.  The sole fact that a claimant is unemployed or has difficulty obtaining employment because of economic circumstances is not enough.  Id.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  Id.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

Here, the Veteran is currently service connected for the following disabilities: PTSD, assigned a 50 percent rating by the Board in this decision; shell fragment wound to the right buttock with retained foreign body, rated 20 percent disabling; diabetes mellitus with peripheral neuropathy of the right lower extremity, rated percent disabling; bilateral pes planus, rated 10 percent disabling; and scar on right gluteal fold, rated noncompensably disabling.  The combined rating is 70 percent.

Because the Veteran's combined rating is 70 percent, and his service-connected PTSD is rated 50 percent disabling, the Veteran satisfies one element of the schedular criteria for a total disability rating based on individual unemployability, namely a single disability rated 40 percent or higher, and a combined rating of 70 percent or more.  However, in order to obtain TDIU, the evidence must also show that the Veteran is, in fact, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In this regard, the Veteran underwent a VA psychological examination in August 2009.  At the examination, the Veteran reported that he graduated high school and went on to earn a bachelor's degree in sociology from Virginia State University.  He then owned an excavating company from approximately 1978 to 1996.  He later worked as a real estate agent, but said he retired in December 2008 due to the decline in the economy.  After a thorough recitation of the Veteran's PTSD symptoms, described above, the VA examiner concluded that the Veteran was capable of managing his own funds, and that his mental health issues would not prevent him from working on a consistent full-time basis, as he could manage routine workplace stressors, and interact appropriately with supervisors, co-workers, and the public.

In June 2010, the Veteran underwent a VA examination related to diabetes and his other service-connected disabilities.  The examination report noted that the Veteran retired in 2007 based on age or duration of work.  The report concluded that the  Veteran's other service-connected disabilities, shell fragment wound to the right buttock with retained foreign body, diabetes mellitus with peripheral neuropathy of the right lower extremity, bilateral pes planus, and scar on right gluteal fold, had no significant effects on the Veteran's employability.

The Veteran underwent another VA psychological examination in June 2010.  The examiner concluded that although the Veteran's PTSD symptoms had worsened since the August 2009 examination, the Veteran was capable of performing work of at least mild complexity, though his anxiety and depression would interfere with work place efficiency to a significant degree.  

The only evidence that the Veteran is unemployable due to his PTSD comes from an August 2009 psychological evaluation by a private licensed psychological associate.  The associate found that the Veteran's hypervigilance and isolating behavior compromised his ability to initiate and sustain work or social relationships, and that the severity and chronicity of his PTSD symptoms rendered him totally and permanently disabled.    

The Board finds the opinions in the August 2009 and June 2010 VA examinations more probative than the August 2009 psychological evaluation.  The Court has held that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As explained above, the August 2009 and June 2010 VA examinations were performed by a VA psychiatrist with specific medical training and expertise in mental health who reviewed the Veteran's entire claims file.  In contrast, the August 2009 psychological evaluation was performed by a licensed psychological associate, who, it appears, did not review the Veteran's claims file.  In addition, the August 2009 and June 2010 VA examination reports outlined the Veteran's education and employment history, and provided a thorough explanation of why the Veteran had industrial limitations, but nevertheless was capable of performing work of at least mild complexity.  In contrast, the August 2009 psychological evaluation report concluded that the severity and chronicity of the Veteran's PTSD symptoms rendered him totally and permanently disabled, without commenting on the Veteran's education, employment background, or ability to complete the tasks of daily living, driving, shopping, etc., and independently manage his financial affairs.  The lack of a proper foundation severely diminished the probative value of the evaluation report vis-à-vis the VA examination reports.  As such, the Board finds that the weight of the evidence shows that the Veteran is capable of performing work of at least mild complexity. 

The Board notes that the Veteran's age, seventy-two, need to take care of his wife, and the lack of employment opportunities in his area, may make it more difficult to obtain employment, however, such considerations cannot be taken into account when determining whether the Veteran is unemployable. 

In sum, the Board does not dispute that the Veteran experiences some industrial impairment due to his service-connected disabilities.  However, the degree of impairment is adequately reflected by the combined schedular rating of 70 percent. See Van Hoose, 4 Vet. App. at 361.  Accordingly, the Board finds the evidence of record fails to show that the Veteran's service-connected disabilities, either singularly or in combination, are so severely disabling as to render him unable to secure or follow substantially gainful employment.  As the Board has concluded that although the Veteran meets the minimum disability percentage requirements for schedular TDIU, the Veteran's service-connected disabilities are not so severely disabling as to render him unable to secure or follow substantially gainful employment, remand to the Director, Compensation and Pension Service, for extra-schedular consideration is not warranted. 

The benefit of the doubt doctrine has been considered, however, the preponderance of the evidence is against the claim for TDIU, therefore, the doctrine is not for application, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


